DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yonggang Wu on 9 August 2022.

The application has been amended as follows: 

11. (Currently Amended) A composition comprising at least one heterocyclic compound of Claim 10.  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a heterocyclic compound selected from the group consisting of the 10 species in claim 10. Sekido et al. (JP2007-052063A) teaches compounds E1-14 (below) and 1-6, wherein X2 can be an oxygen atom and R is any aliphatic group, substituted or unsubstituted. Sekido also teaches, more broadly through examples, that the nitrogen in the aromatic ring can be moved to any position. However, Sekido does not teach wherein the R group is specifically the branched octyl group of instant claim 10 nor is this an obvious selection from the prior art disclosure. A search of the prior art does not reveal any teaching or motivation to prepare the compounds of claim 10. As such, the instant claims are in condition for allowance.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613